Citation Nr: 9912528	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-46 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appeal from a January 1995 rating action was 
timely.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from September 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 25, 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied increased ratings for all of the 
veteran's service-connected disabilities of gouty arthritis, 
rated 20 percent disabling; diabetes mellitus, rated 20 
percent disabling; pancreatitis, rated 10 percent disabling; 
hypertension, rated 10 percent disabling; a tender 
appendectomy scar, rated 10 percent disabling, and for 
residuals of a ganglion cyst of the right wrist, rated 10 
percent disabling.  These service-connected disabilities 
resulted in a combined disability evaluation of 60 percent.  
Also appealed was the January 1995 rating action denial of a 
total rating based on individual unemployability due to 
service-connected disabilities.  

The veteran was notified of the January 1995 rating action by 
letter of January 26, 1995 and a notice of disagreement (NOD) 
was received in December 1995.  It appears that a VA Form 9 
was received at some time, apparently in October 1996, but 
was not date stamped as to date of receipt.  A statement of 
the case (SOC) was issue on June 23, 1998.  The SOC notified 
the veteran that he had to perfect his appeal by filing the 
accompanying VA Form 9, Appeal to the Board, within 60 days 
of the SOC or within the remainder, if any, of the one-year 
period from the date of the letter notifying him of the 
action being appealed (in January 1995).  

With respect to an original SOC, a substantive appeal must be 
filed within 60 days of the date of mailing the SOC, 38 
U.S.C.A. § 7105(d)(3) (West 1991), or within the remainder of 
the one-year period from the date of NOD notification, 
whichever periods ends later.  38 C.F.R. § 20.302(b) (1998).  

Thereafter, VA Form 9, Appeal to the Board, was received on 
August 31, 1998, 68 days after the issuance of the SOC.  

While a VA Form 9 had been filed, apparently in October 1996, 
it could not constitute a valid substantive appeal because a 
substantive appeal may be filed only after the issuance of an 
original SOC (or any supplemental SOC but no supplemental SOC 
was ever issued in this case).  

In this regard it has recently been held that a timely NOD is 
jurisdictional and "[a] determination of the timeliness of 
an NOD is itself an appealable issue, as to which a claimant 
is entitled to file an NOD and as to which he or she must 
then receive an SOC.  See 38 C.F.R. § 20.101(c) (1997)."  
Marsh v. West, 11 Vet. App. 468, 470 (1998).  When there is a 
question as to the timeliness in initiating (by filing a 
timely NOD) an appeal [or, presumably, perfecting an appeal 
by the timely filing of a substantive appeal] the appellant 
must be afforded an opportunity to submit evidence or 
argument, or both, on that question.  Otherwise, the 
appellant is prejudiced.  The Board's obligation to assess 
its own jurisdiction cannot come at the expense of the 
procedural rights of an appellant who has not had an 
opportunity to present evidence or argument on that 
jurisdictional issue.  Marsh v. West, 11 Vet. App. 468, 471 
(1998).  While Marsh dealt with the timeliness of an NOD, 
analogously the same procedural safeguards should apply to 
any RO determination that an appeal has not been filed in a 
timely manner.  

Also, the Board notes that the veteran may request an 
extension of time within which to file a timely substantive 
appeal for good cause under 38 U.S.C.A. § 7105(d)(3) (West 
1991).  However, 38 C.F.R. § 20.303 (1998) requires that the 
request "must" be in writing and "must" be made prior to 
the expiration of the filing time limit.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).  In this case, it does not appear 
that the veteran or his representative ever requested an 
extension of time within which to perfect the appeal.  

When an appellant or representative contests an adverse 
determination as to timeliness of the filing of an NOD or 
Substantive Appeal, 38 C.F.R. § 19.34 provides that whether 
an NOD or Substantive Appeal has been filed on time is an 
appealable issue.  If the claimant or his or her 
representative protests such an adverse determination, the 
claimant will be furnished a Statement of the Case.  

Accordingly, the case must be remanded to the RO for initial 
adjudication of whether the appeal was perfected in a timely 
manner and, thus, the case is remanded for the following 
action:  

1.  The RO should adjudicate whether the 
appeal was perfected in a timely manner.  
If that determination is adverse to the 
veteran, he and his representative should 
be issued an SOC which addresses this 
matter.  A VA Form 9, appeal to the 
Board, must accompany the SOC.  

2.  The veteran and his representative 
must be (and hereby are) informed that 
whether the appeal from the January 1995 
rating action was timely filed, is a 
separate issue and, thus, either the 
veteran or his representative must file a 
substantive appeal, VA Form 9, Appeal to 
the Board.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


